Claimant, employed by a furniture mover, was injured while carrying a dresser. His heel was caught and a dresser fell upon his left leg tearing certain of the muscles and attachments in the vicinity of the left knee. The award was made for permanent partial disability. The employer and carrier appeal, asserting that a schedule award for loss of use of a percentage of the leg should be made rather than on account of reduced earnings. The evidence sustains the finding for the reason that the lesion has not healed and is still the cause of pain which affects claimant’s general earning capacity. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.